DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: the documents cited in the newly submitted Information Disclosure Statement (“IDS”) do not adversely affect the allowability of the claims indicated in the previous Notice of Allowance (“NOA”).  The instant application was previously allowed by another NOA.   Applicant has recently submitted a new IDS that cites an Office Action issued by the Chinese Patent Office.  This Chinese Office Action in turn cites four documents that are used to reject claims in the Chinese application: US 2015276659A1, JP 2013140175A, US 2015276657A1, and CN105474008A. US 2016/0209354 A1 is an English language equivalent to CN105474008A.  US 2015276659A1, US 2015276657A1, and  CN105474008A (as US 2016/0209354 A1) are all of record in U.S. application 16/819921. In fact, they are all cited in rejections under 35 U.S.C. 103.  See pages 11 – 22 of the Non-Final Office Action mailed on March 25, 2022.   As for JP 2013140175A the Chinese Office Action turns to it just for its disclosure of a reference electrode (42) overlapping a measurement electrode (48) in a stacking direction.  It will be noted that in contrast to claim 1 of U.S. application 16/819921, the sole independent claim, 
JP 2013140175A (based on an English language translation provided by applicant),  does not teach that “an area of the reference electrode as viewed in the thickness direction is greater than or equal to 1.0 mm2.”  In  JP 2013140175A  “[t]he area of reference electrode 42 viewed from the stacking direction is 6.0 x 10 -3 cm2 [equals 0.6 mm2]…” and   “[t]he area of measuring electrode 44 viewed from the stacking direction is 4.0 x 10 -3 cm2 [equals 0.4 mm2].”  See JP 2013140175A  translation paragraph [0088].    Also, JP 2013140175A  is silent as to the length of the refence electrode and the length of the measurement electrode in a front-rear direction. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             August 30, 2022